Citation Nr: 1037733	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin rash with 
disfigurement and scarring of head, face, neck, back and chest 
area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a travel Board hearing in his January 2007 
substantive appeal; however, he failed to appear at the scheduled 
hearing in September 2007.  As the Veteran has not submitted good 
cause for failure to appear to the hearing, the request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the Veteran was not provided with a VA 
examination with respect to his service connection claim for skin 
rash with disfigurement and scarring of head, face, neck, back 
and chest area.  VA has a duty to provide an examination when the 
record lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159 (2010); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Although, there are no post service 
treatment records associated with the claims file that shows the 
Veteran has a current diagnosis of a skin rash, the Board finds 
that the Veteran is competent to observe symptoms of a skin rash.  
See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (the Court 
indicated that some skin disorders are the type of condition 
leading itself to lay observation).   In addition, the Veteran's 
service treatment records show that the Veteran was diagnosed 
with and received treatment for tinea versicolor during active 
military service.  See July 1970 and January 1971 service 
treatment records.  Tinea versicolor is "a common chronic, 
usually symptomless, disorder....it is usually seen in hot, humid 
tropical regions."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1956 (31st Ed. 2007).  Thus, there is evidence of a chronic skin 
disorder during service.  Furthermore, the Veteran contends that 
his skin disease from military service has continued to the 
present.  See January 2007 Substantive Appeal.  Based on the 
foregoing, the Board finds that the Veteran should be provided 
with a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
with an appropriate medical specialist to 
determine the identity and etiology of any 
skin disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the Veteran's current skin 
disorder to include any scarring and/or 
disfigurement is at least as likely as not 
related to the Veteran's military service, 
including the tinea versicolor diagnosed 
during military service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for a 
skin rash with disfigurement and scarring 
of head, face, neck, back and chest area, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


